     Case 3:20-cv-02022-MMA-WVG Document 14 Filed 04/09/21 PageID.63 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JULISSA COTA,                                        Case No. 20-cv-2022-MMA (WVG)
12                                        Plaintiff,
                                                           ORDER GRANTING JOINT
13    v.                                                   MOTION TO DISMISS
14    GLOBAL CELLULAR, INC.,
                                                           [Doc. No. 12]
15                                     Defendant.
16
17         The parties have filed a joint motion to dismiss the action with prejudice pursuant
18   to Federal Rule of Civil Procedure 41(a)(1). See Doc. No. 12. Good cause appearing, the
19   Court GRANTS the parties’ joint motion and DISMISSES this action with prejudice.
20   Each party shall bear its own attorneys’ fees and costs. The Court DIRECTS the Clerk
21   of Court to terminate this action in its entirety.
22         IT IS SO ORDERED.
23
24   Dated: April 9, 2021
25
26
27
28

                                                       1
                                                                             20-cv-2022-MMA (WVG)
